ORDER
The Court having considered the petition for reinstatement of Clarence F. Stanback, Jr. and the response filed thereto by *96the Attorney Grievance Commission consenting to the reinstatement in the above captioned case, it is this 2nd day of July, 2007,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby GRANTED, and the petitioner, Clarence F. Stanback, Jr., upon taking in open court and subscribing to the oath of attorneys required by MD Code (2004), Business Occupations and Professions Article § 10-212 is reinstated as a member of the Bar of Maryland to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Clarence F. Stanback, Jr. upon the register of attorneys entitled to practice on this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State, and it is further
ORDERED that pursuant to Rule 11 of the Ruled Governing Admission to the Bar of Maryland, the petitioner shall satisfactorily complete the next course on professionalism given by the Maryland State Bar Association.